DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga et al. (2015/0080515) in view of Sumita et al. (2012/0289655) as evidenced by Imerys (Jetfine 3CA Product Data Sheet).
Regarding claims 1, 5, 11:  Daga et al. teach 75.73 wt% polycarbonate, (B) 10.66 wt% styrene acrylonitrile, (D) 4.94 wt% methylmethacrylate-butadiene-styrene graft copolymer, and (F) 5 wt% of Jetfine 3CA talc [E10; Table 8].  It is the position of the Office that 75.73 is about 80 wt%, that 10.66 is about 10 wt%, and that 0.07 is about 0.1.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946).  Jetfine 3CA has an average particle diameter (D50) of 3.9 microns as evidenced by Imerys (page 1).  Daga et al. teach using a mixture of methylmethacrylate-butadiene-styrene graft copolymer and acrylonitrile-butadiene-styrene [0239, 0295; Table 1].  The skilled artisan would immediately envisage a 50:50 mixture.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 50:50 mixture of methylmethacrylate-
Daga et al. fail to teach stearyl phosphate.
However, Sumita et al. teach adding 0.01 to 0.3 parts by weight [0220] of stearyl phosphate [0208] as a known thermal stabilizer [0204] to an analogous polycarbonate composition. 
It would have been obvious to one of ordinary skill in the art to add 0.1 to 0.3 parts by weight of stearyl phosphate as taught by Sumita et al. to the composition of Daga et al. to improve the thermal stability of the composition.  
Regarding claim 2:  Since Daga et al. teach the preferred disclosed polycarbonate type and molecular weight of the instant specification [Examples; Table 1], it will possess the claimed melt flow index.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

Regarding claim 9:  Daga et al. teach the claimed core-shell structure [Table 1].
Regarding claim 10:  Daga et al. teach adding trimethyl phosphate in an amount of from about 0.01 to about 5 wt% [0179-0180].  
Regarding claim 12:  Daga et al. teach the claimed additives [E10; Table 8].
Regarding claim 13:  Daga et al. teach a molded article [0223-0226; Examples].

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daga et al. (2015/0080515), Sumita et al. (2012/0289655), and Imerys (Jetfine 3CA Product Data Sheet) as applied to claim 1 above further in view of Chirino et al. (2014/0275366).
Daga et al. fail to teach the claimed ABS copolymer.
However, Chirino et al. teach an ABS copolymer in an analogous composition that comprise 60 wt% of a butadiene core and 40 wt% of a shell comprising styrene and acrylonitrile, and has an average particle diameter of 300 nm [0091].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the ABS copolymer of Chirino et al. as the ABS copolymer in Daga et al.  It is a simple substitution of one known element for another to obtain predictable results.  

Claims 1-3, 5 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR 10-2016-0069129) in view of Daga et al. (2015/0080515) and Sumita et al. (2012/0289655), as evidenced by Imerys (Jetfine 3CA Product Data Sheet).

Choi et al. fail to teach the claimed heat stabilizer.
However, Sumita et al. teach adding 0.01 to 0.3 parts by weight [0220] of stearyl phosphate [0208] as a known thermal stabilizer [0204] to an analogous polycarbonate composition. 
It would have been obvious to one of ordinary skill in the art to add 0.01 to 0.3 parts by weight of stearyl phosphate as taught by Sumita et al. to the composition of Choi et al. to improve the thermal stability of the composition.  
Choi et al. fail to teach the claimed filler.
However, Daga et al. teach adding from 5 wt% to about 30 weight percent of Jetfine 3 CA as a mineral filler, and Daga et al. teach adding trimethyl phosphate in an amount of from about 0.01 to about 5 wt% as a heat stabilizer [0179-0180].  Jetfine 3CA has an average particle diameter of (D50) 3.9 microns as evidenced by Imerys (page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add from 5 wt% to about 30 wt% of Jetfine 3CA, as taught by Daga et al. to the composition of Choi et al. to provide a filler for the composition.  
Regarding claim 2:  Choi et al. teach a polycarbonate with a melt flow index of 15 g/10 min [0041].

Regarding claim 12:  Choi et al. teach the claimed additives [Examples].
Regarding claim 13:  Choi et al. teach a molded article [0037; Examples].


Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. 
The Applicant has alleged that Daga fails to teach the claimed particle size.  This is not persuasive because Jetfine 3CA has an average particle diameter (D50) of 3.9 microns as evidenced by Imerys (page 1).
The Applicant has alleged the unexpected results of impact resistance, dimensional stability, and appearance characteristics due to the claimed particle size.  This is not persuasive because Daga teaches the exact same particle size as the instant examples.  The Applicant has not demonstrated unexpected results over the closest prior art, which is Daga et al.   
The Applicant has made the argument that Daga fails to teach stearyl phosphate.  This has been remedied by the addition of Sumita et al.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


   /JOHN E USELDING/  Primary Examiner, Art Unit 1763